DETAILED ACTION
This office action response to the communication filed on 11/22/2020. 
Claims 1-20 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Patent Application Publication No. . 
As per Claim 1, D1 discloses a method comprising: 
storing, by a second node within a cloud environment (see, data storage facility node 102, as a second node in here), operational state information into storage of the cloud environment as stored operational state information ([see, e.g., operating at the computer 108 may access the data storage facility node 102 for performing write or read transactions, [0027-0028], and Fig.1]), 
wherein the storage is owned by the second node ([see, e.g., item 206, [0027-0032], and Fig.1-2]) and is accessible to a first node hosted within the cloud environment ([see, e.g., the host computer 108 collaboration with the data storage facility node 102 , [0032], and Fig.1-2]); and 
transmitting, by the second node, the operational state information over an internode communication link between the first node and the second node as transmitted operational state information ([see, e.g., data storage facility node 102 is known as “the primary storage facility 102” forwarding write transactions to the secondary facility 104, the write transactions and send batches over the link prior to forwarding them, [0039-0040], and Fig. 2]), 
wherein a switchover operation is implemented within the cloud environment to cause the first node to takeover for the second node based upon at least one of 
the stored operational state information or 
the transmitted operational state information indicating a failure of the second node ([see, e.g., wherein the switchover operation, in here “failover state”, the 
D1 doesn’t appear to explicitly disclose: the switchover operation is implemented within the cloud environment. 
the switchover operation is implemented within the cloud environment ([see, e.g., a first media agent 144 may provide failover functionality for a second node within the storage devices, the storage devices may be cloud storage devices [0132, 0249], and Fig.1-2]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide data analysis capabilities and information management results improving user access to data files across multiple computing devices (D2, ¶ [0074]).
As per Claims 2, 16, D1 further discloses wherein the stored operational state information is accessible to the first node through a cloud infrastructure connection to the first storage ([see, e.g., wherein the switchover operation, in here “failover state”, the secondary 104 may recognize that a fault has occurred at the primary 102 so that it may automatically take action, failover state implemented function as the primary facility 102, [0078-0080], and Fig. 2]).
As per Claims 3, 17,  D1 appears to be silent to the instant claim, however D2 further discloses comprising: providing, by the second node, client access to a data  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide data analysis capabilities and information management results improving user access to data files across multiple computing devices (D2, ¶ [0074]).
As per Claims 4, 18, D1 appears to be silent to the instant claim, however D2 further discloses wherein the switchover causes the first node to provide the client access to the data stored within the set of resources in place of the second node during the switchover ([see, e.g., the client computing device 102 can access primary data 112 from the primary storage device 104, provide failover functionality for a second can be dynamically selected for storage operations to provide load balancing for the client computing device [0064, 0132-0133, 0136], and Fig.1-2]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide data analysis capabilities and information management results improving user access to data files across multiple computing devices (D2, ¶ [0074]).

As per Claim 5, D1 and D2 disclose the method of claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses comprising: providing, by the second node, client access to a data stored within a set of resources within the cloud environment during a cloud infrastructure failure where the second node is unable to successfully transmit the operational state information to the first node as the transmitted operational state information ([see, e.g., provide failover functionality for a second, that can be dynamically selected for storage operations to provide load balancing for the client computing device, [0064, 0132-0133, 0136], and Fig.1-2]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide data analysis capabilities and information management results improving user access to data files across multiple computing devices (D2, ¶ [0074]).
As per Claim 6, D1 and D2 disclose the method of claim 5, and D1 further discloses wherein the switchover operation is refrained from being implemented during the cloud infrastructure failure based upon the stored operational state information indicating that the second node is operational ([see, e.g., wherein the facility enters a "failover" state 410 (corresponding to switchover operation) from its normal state 404, the local facility (which was operating in normal state 402) experiences a fault so that it is essentially inoperative, the remote facility enters a "failover" state 410 from its normal state 404, [0078-0079], and Fig. 7]). 

As per Claim 7, D1 and D2 disclose the method of claim 1, and D1 further discloses comprising: utilizing the operational state information to resolve the second node and the first node from contending for ownership of the first storage ([see, e.g., recovery of the local facility discloses to resumes sending keep-alive or status messages, [0083-0084], and Fig. 7]). 
As per Claim 8, D1 and D2 disclose the method of claim 1, and D1 further discloses comprising: utilizing the operational state information to resolve the second node and the first node from contending for ownership of a set of resources within the cloud environment to which the second node provides client access ([see, e.g., recovery of the local facility discloses to resumes sending keep-alive or status messages, the primary has updates in its primary log 206 [0083-0084], and Fig. 7]).  
As per Claim 9, D1 and D2 disclose the method of claim 1, and D1 further discloses wherein the first node is hosted within a first cloud level zone of the cloud environment, and the method comprising: 
hosting the second node within a second cloud level zone of the environment different than the first cloud level zone  ([see, e.g., two separate zone between the  operation of the primary and secondary storage facilities 102 and 104, provided at local and remote sites [0030, 0072], and Fig. 2]). 
As per Claims 10, 15, 20, D1 appears to be silent to the instant claim, however D2 further discloses comprising transmitting, by the second node, the operational state information to a cloud environment node state provider ([see, e.g., the primary data 112 can be stored in cloud storage resources (e.g., primary storage device 104 may be a cloud-based resource), [0061], and Fig.1-2]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide data analysis capabilities and information management results improving user access to data files across multiple computing devices (D2, ¶ [0074]).
As per Claim 11, D1 and D2 disclose the method of claim 10, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the cloud environment node state provider transmits operational state messages to the first node and the second node, and the method comprising: receiving a message from the cloud environment node state provider indicative of whether the first node is operational ([see, e.g., primary storage devices 104 can be shared by multiple client computing devices 102, e.g., via a network such as in a cloud storage implementation, [0061, 0071], and Fig.1-2]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide data analysis capabilities and information management results improving user access to data files across multiple computing devices (D2, ¶ [0074]).
As per Claim 13, D1 and D2 disclose the method of claim 1, and D1 further discloses wherein the operational state information comprises sequences numbers 
As per Claim 14, is the non-transitory computer readable medium (CRM) claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 14 is anticipated by CRM being performed by the method above and therefore is rejected under the same rational as claim 1.
As per Claim 19, D1 discloses a computing device comprising: 
a memory comprising machine executable code having stored thereon instructions ([see, e.g., item 114, Fig. 3]); and 
a processor coupled to the memory ([see, e.g., a processor and memory, [0024, 035], and  Fig. 3]), the processor configured to execute the machine executable code to cause the processor to: 
store, by a second node within a cloud environment (see, data storage facility node 102, as a second node in here), operational state information into storage of the cloud environment as stored operational state information ([see, e.g., operating at the computer 108 may access the data storage facility node 102 for performing write or read transactions, [0027-0028], and Fig.1]), 
wherein the storage is owned by the second node ([see, e.g., item 206, [0027-0032], and Fig.1-2]) and is accessible to a first node hosted within the cloud environment ([see, e.g., the host computer 108 collaboration with the data storage facility node 102 , [0032], and Fig.1-2]); and 
transmit, by the second node, the operational state information over an internode communication link between the first node and the second node as transmitted 
wherein a switchover operation is implemented within the cloud environment to cause the first node to takeover for the second node based upon at least one of 
the stored operational state information or 
the transmitted operational state information indicating a failure of the second node ([see, e.g., wherein the switchover operation, in here “failover state”, the secondary 104 may recognize that a fault has occurred at the primary 102 so that it may automatically take action, failover state implemented function as the primary facility 102, [0078-0080], and Fig. 2]). 
D1 doesn’t appear to explicitly disclose: the switchover operation is implemented within the cloud environment. 
the switchover operation is implemented within the cloud environment ([see, e.g., a first media agent 144 may provide failover functionality for a second node within the storage devices, the storage devices may be cloud storage devices [0132, 0249], and Fig.1-2]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide .

  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Patent Application Publication No. 2004/0250030), (“D1”, hereinafter), in view of MUTHA et al. (U.S. Patent Application Publication No. 2016/0142350), (“D2”, hereinafter), and further in view of Panasko et al. (U.S. Patent Application Publication No. 2016/0085606), (“D3”, hereinafter). 
As per Claim 12, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear to explicitly disclose: wherein the operational state information comprises kernel panic information.  
However, D3 discloses wherein the operational state information comprises kernel panic information ([see, e.g., a kernel panic of the node, or a failure resulting in a halt of the node, (claim 18)].
  In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide cluster storage environment results improving the cluster reliably configure for replication that enhanced a replication workflow corresponding to a storage operation (D3, ¶ [0001]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468     
/PARTH PATEL/Primary Examiner, Art Unit 2468